DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the Reply filed on 4/19/2022, is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Reply.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-18 are present for Examination and the subject of the Office Action below.

Priority
The instant application, filed 11/24/2020 is a continuation of PCT/US2019/035223, filed 6/3/2019 and claims foreign priority to 18175701.4, filed 6/4/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry Entry for 908105-74-8 published September 21, 2016.

    PNG
    media_image1.png
    306
    690
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
Claims 1, 8, 11, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry Entry for 1376278-87-3 published June 7, 2012.

    PNG
    media_image2.png
    306
    754
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
Claims 1, 8, 12, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry Entry for 1394538-03-4 published September 18, 2012.

    PNG
    media_image3.png
    323
    749
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 102
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry Entry for 1394538-03-4 published January 6, 2014.

    PNG
    media_image4.png
    281
    752
    media_image4.png
    Greyscale


Conclusion
Claims 1, 8, 11-14, and 16-17 are anticipated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629